Citation Nr: 1611680	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a timely substantive appeal was filed regarding a September 2008 VA rating decision which denied service connection for bilateral knee disabilities and assigned an initial 30 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from May 1970 to March 1974 and from May 1974 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran did not file a substantive appeal within one year of the date of mailing of the September 2008 rating decision or within 60 days from the date of mailing of a March 2010 statement of the case.


CONCLUSION OF LAW

The criteria for the submission of a timely substantive appeal of a September 2008 rating decision denying service connection for bilateral knee disabilities and assigning an initial 30 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 are not applicable to this appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Consequently, the Board is not required to address VA's duties to notify and assist with respect to the current appeal.

Analysis

Appellant review of an RO decision is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After the SOC is provided to the appellant, he must file a formal appeal within sixty days from the date the SOC is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9...or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The formal appeal permits the appellant to consider the reasons for an adverse RO decision, as explained in the SOC, and to formulate and present specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. § 7105(d)(3); see also Roy, 5 Vet. App. 554.

In a September 2008 rating decision, the RO denied the appellant's claims of service connection for bilateral knee disabilities and awarded service connection and an initial 30 percent evaluation for PTSD.  The appellant was sent notice of this decision on September 29, 2008, and his NOD was timely received on July 2, 2009.  An SOC addressing all three issues was mailed to the Veteran on March 22, 2010.  The Veteran's substantive appeal (VA Form 9) was received by VA on July 2, 2010, more than one year after the mailing of the September 2008 rating decision and also more than 60 days after the issuance of the March 2010 SOC.  

The Board acknowledges the Veteran's assertion that he submitted his substantive appeal within the required time period.  See, e.g., September 2010 notice of disagreement; July 2011 VA Form 9.  However, a review of the record shows that the Veteran himself signed and dated his substantive appeal on June 27, 2010, more than 60 days after the issuance of the March 2010 SOC.  Thus, even assuming arguendo that the Veteran's substantive appeal was received by VA on the same day it was signed, it would not have been timely.  

While the Veteran has submitted a medical statement that his PTSD-related sleep problems affect his memory and concentration, there is no evidence to indicate that he was hospitalized or otherwise incapacitated so as to prevent him from submitting a timely substantive appeal.  In addition, the Board notes that the Veteran was represented at the time by The American Legion, who had the authority to submit a substantive appeal on his behalf had he indicated a desire to complete his appeal.  See 38 C.F.R. § 20.301.  Further, there is no evidence nor assertion that the Veteran requested an extension of time for filing his substantive appeal prior to the expiration of the filing period.  See 38 C.F.R. § 20.303 (2015).  Finally, there is no indication within the record to suggest VA has waived the requirement that a timely substantive appeal be submitted.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

In sum, the Veteran did not file a substantive appeal within one year of the date of mailing of the September 2008 rating decision or 60 days from the date of mailing of the SOC.  As the appellant did not complete his appeal of the September 2008 rating decision within the prescribed time, the instant appeal must be denied as a matter of law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)



ORDER

A timely substantive appeal was not received to complete an appeal of a September 2008 rating decision which denied service connection for bilateral knee disabilities and awarded an initial 30 percent evaluation for PTSD; the appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


